


EXHIBIT 10.50


March 26, 2010


Dr. Gerald Burnett
202 Camino Al Lago
Atherton, CA 94027




Avistar Communications Corporation
1875 South Grant Street, 10th Floor
San Mateo, CA 94112




To Whom It May Concern:


If needed, I, Dr. Gerald Burnett, will fund Avistar Communications Corporation
(“Avistar”) thru March 31, 2011, with the same mechanism and terms that
currently secures Avistar’s existing $5.0 million revolving line of credit that
terminates on December 21, 2010, up to a total dollar amount of $7.0 million.






/s/ Gerald J. Burnett                        
Dr. Gerald Burnett





